DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I (claims 1-29) in the reply filed on 8/30/2022 is acknowledged.  The traversal is on the ground(s) that the method of operating an entryway (claim 30) would not result in a serious burden to the Examiner.  This is not found persuasive because the method of operating an entryway claim 30 requires a method step, including generating DC power by rectifying and reducing the voltage of the AC power and supplying low voltage DC power to the door, which requires further search in different class and subclass.
The requirement is still deemed proper and is therefore made FINAL.
Currently, claims 1-29 are pending and examined. 
Claim 30 is withdrawn.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/9/2021 is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of copending Application No. 17/142,467 (reference application); and over claims 1-28 of copending Application No. 17/142,759 (reference application. Although the claims at issue are not identical, they are not patentably distinct from each other because all structures of the instant claims are encompassed within the copending claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10, 14-22 and 26-27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO No. 2021/247909 to Chi.
Re claim 1: Chi discloses a door system, comprising: a door frame (near hinge 14, Fig. 1)adapted to be mounted within an opening (e.g. of a wall 12); a door 10 pivotally attached to the door frame; an AC/DC converter 18 operably associated with the door frame and configured to be electrically connected to an AC power unit (e.g. wherein 16 is connected to) operably associated with the door system; and a DC electric device 24/26 mounted to the door 10 and electrically connected to the AC/DC converter 18 (see Fig. 1).
Re claim 2: wherein the door frame includes a pair of parallel, spaced apart first and second jamb members (near 14/24, Fig. 1), and a horizontally extending jamb rail member (near 10), and wherein the AC/DC converter 18 is mounted to one of the jamb members (near wherein 14 points in a bottom portion of the door) or the jamb rail member.
Re claim 3: further comprising a battery (see page 7, last line) mounted within the door 10, wherein the battery is operably connected to the AC/DC converter 18 and to the DC electric device 24/26.
Re claim 4: wherein an electrical wire system 22 is disposed within the door 10 and is electrically connected to the AC/DC converter 18 and to the DC electric device 24/26.
Re claim 5: wherein a plurality of DC electric devices (see page 7, last three lines) are mounted to the door 10, and wherein each of the DC electric devices is electrically connected to the electrical wire system 22.
Re claim 6: wherein the electrical wire system 22 is a wire harness.
Re claim 7: wherein the DC electric devices include at least one of a LED (e.g. lights, page 7, last line), a powered door lock, and a video camera (see page 8, line 1).
Re claim 8: further comprising a power management controller mounted to the door and operably connected to the AC/DC converter and to the DC electric devices for controlling operation of the DC electric devices.
Re claim 9: wherein the power management controller is operable to control power to each of the DC electric devices, receive data from each of the DC electric devices, and to provide a control signal to each of the DC electric devices.
Re claim 10: further comprising a power management controller 20 mounted to the door 10 and operably connected to the AC/DC converter 18 and to the DC electric device 24/26 (via 22) for controlling operation of the DC electric device 24/26.
Re claim 14: further comprising an AC electric device 16 operably associated with the door 10, wherein the AC electric device 16 is electrically connected with the AC power unit (e.g. wherein 16 is connected to).
Re claim 15: Chi discloses an entry system, comprising: a door frame (near 14) mounted within an entryway (e.g. between a wall 12); a door 10 pivotally attached to the door frame; an AC/DC converter 18 operably associated with the door frame; an AC power unit (e.g. wherein 16 is connected to, Fig. 1) operably associated with the door frame and electrically connected to the AC/DC converter 18; a DC power distribution system 20 operably associated with the door 10 and electrically connected to the AC/DC converter 18; and a plurality of DC electric devices 24/26 mounted to the door 10 and electrically connected to the AC/DC converter 18 through the DC power distribution block 20.
Re claim 16: wherein the door frame includes a pair of parallel, spaced apart first and second jamb members (near 14/24, Fig. 1), and a horizontally extending jamb rail member (near 10), and wherein the AC/DC converter 18 is mounted to one of the jamb members (near wherein 14 points in a bottom portion of the door) or the jamb rail member.
Re claim 17: wherein the AC power unit (wherein 16 is connected to) is proximate one of the jamb members (near wherein 14 points to) or the jamb rail member.
Re claim 18: wherein the DC electric devices 24/26 include at least one of a powered lock, a video camera, and LEDs (see page 7, last three line and page 8 first line).
Re claim 19: wherein the DC power distribution system 20 includes an electrical wire system 22,  and wherein the electrical wire system 22 is in electrical communication with the AC/DC converter 18 and each of the DC electric devices 24/26.
Re claim 20: further comprising a power management controller 38, wherein the power management controller 38 is mounted to the door 10 and interfaces with the DC power distribution system 20 and the DC electric devices 24/26.
Re claim 21: wherein the power management controller 38 is adapted to provide DC power to the DC electric devices 24/26, receive data from the DC electric devices 24/26 and to send commands to the DC electric devices 24/26.
Re claim 22: wherein the electrical wire system 22 includes a wire harness having a plurality of electric wires (e.g. within a conduit).
Re claim 26: further comprising a video serves as a sensor (see page 8, line 1) operably associated with the door frame, wherein the sensor is configured to interact with at least one of the DC electric devices 24/26.
Re claim 27: further comprising an AC electric device 16 operably associated with the door 10, wherein the AC electric device 16 is electrically connected with the AC power unit (e.g. wherein 16 is connected to).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see attached PTO-892).
Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to CHI Q. NGUYEN whose telephone number is (571) 272-6847. The examiner can normally be reached on Monday-Friday from 7AM-5PM or email: chi.nguyen@uspto.gov. If attempt to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian Mattei can be reached at (571) 270-3238. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197.
 /CHI Q NGUYEN/
Primary Examiner, Art Unit 3635

    PNG
    media_image1.png
    100
    143
    media_image1.png
    Greyscale